    Case 5:19-cr-00838 Document 17 Filed on 06/27/19 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                       UNITED STATES DISTRICT COURT                          June 27, 2019
                        SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                             LAREDO DIVISION



UNITED STATES OF AMERICA                 §
                                         §
versus                                   §            Criminal Case 5:19−cr−00838
                                         §
Jose Roberto Guerra−Carbajal             §


                    ORDER ON WAIVER OF ARRAIGNMENT

         Based on the affirmations contained in the Defendant's Written Waiver of
Arraignment, the Court HEREBY accepts Defendant's waiver, excuses his attendance
at the arraignment scheduled in this case, and ORDERS that this case be removed from
the list of arraignments scheduled before the court.




Date of order: June 27, 2019
